PER CURIAM.
Milton Thomas has appealed the sentence imposed following his conviction of two counts of possession of contraband in a county detention facility. We affirm, but remand for correction of the written probation order to conform to the oral pronouncement of the trial court.
Thomas first challenges two of the conditions placed on his probation by the trial court, to wit: that he live in Broward County, Florida for the term of his probation, and that he not return to Gadsden County, Florida. Thomas agreed to these conditions, and did not object to their imposition. We therefore affirm. See Almond v. State, 350 So.2d 810 (Fla. 4th DCA 1977), cert. denied 358 So.2d 128 (Fla.1978), and Larson v. State, 572 So.2d 1368 (Fla.1991).
Thomas also points out that the written probation order does not conform to the trial court’s oral pronouncement, in that the written order indicates that Thomas is to spend the probationary period in Gadsden County, rather than Broward County. The state concedes this error. We therefore remand so that the written probation order can be corrected to conform with the oral pronouncement in this regard. See, e.g., Sellers v. State, 578 So.2d 339 (Fla. 1st DCA 1991). The sentence is in all other respects affirmed.
JOANOS, C.J., and ERVIN and SHIVERS, JJ„ concur.